Case 2:21-cv-01360-JWH-MRW Document 30 Filed 05/12/21 Page 1 of 3 Page ID #:224




   1   Stephen McArthur (State Bar No. 277712)
       stephen@smcarthurlaw.com
   2   Thomas Dietrich (State Bar No. 254282)
       tom@smcarthurlaw.com
   3   THE MCARTHUR LAW FIRM, P.C.
       9465 Wilshire Blvd., Ste. 300
   4   Beverly Hills, CA 90212
       Telephone: (323) 639-4455
   5
       Attorneys for Defendant
   6   Covalent, Inc.
   7
                             UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10    TRINITY INFO MEDIA, LLC,                   Case No. 2:21-CV-01360-JWH-MRW
  11                    Plaintiff,                 DEFENDANT COVALENT, INC.’S
                                                   NOTICE OF MOTION AND RULE
  12          v.                                   12(B)(6) MOTION TO DISMISS
                                                   FOR FAILURE TO STATE A
  13    COVALENT, INC.,                            CLAIM
  14                       Defendant.              Judge: Hon. John W. Holcomb
                                                   Hearing Date: June 11, 2021
  15                                               Time: 9:00 a.m.
                                                   Courtroom: 2
  16

  17

  18   TO PLAINTIFF AND ITS COUNSEL OF RECORD:
  19                PLEASE TAKE NOTICE that on June 11, 2021, at 9:00 a.m. or as
  20   soon thereafter as this motion may be heard, in Courtroom 2 of the United States
  21   District Court for the Central District of California, located at the George E. Brown,
  22   Jr. Federal Building and United States Courthouse, 3470 12th St., Riverside,
  23   California 92501, the Honorable John W. Holcomb presiding, Defendant Covalent,
  24   Inc. (“Covalent”) will and hereby does respectfully move for an Order dismissing
  25   Plaintiff Trinity Info Media, LLC’s (“Trinity”) First Amended Complaint for patent
  26   infringement against Covalent pursuant to Rule 12(b)(6) of the Federal Rules of
  27   Civil Procedure. Covalent’s Motion is based on the ground that all asserted claims
  28   of the patents-in-suit are invalid under 35 U.S.C. § 101, because they claim patent
                                                             DEFENDANT’S NOTICE OF MOTION AND
                                                                 RULE 12(B)(6) MOTION TO DISMISS
                                                 -1-              Case No. 2:21-CV-01360-JWH-MRW
Case 2:21-cv-01360-JWH-MRW Document 30 Filed 05/12/21 Page 2 of 3 Page ID #:225




   1   ineligible subject matter.
   2         This Motion is made following a conference of counsel pursuant to Local
   3   Rule 7-3, which took place on May 5, 2021. This Motion is based on this Notice of
   4   Motion and Motion, the supporting Memorandum of Points and Authorities, all
   5   pleadings on file in this action, and all such further evidence and argument as may
   6   be submitted in responsive briefing or at oral argument.
   7    DATED: May 12, 2021                       Respectfully submitted,
   8
                                                  THE MCARTHUR LAW FIRM, PC
   9
                                                  By: /s/ Stephen McArthur
  10                                                  Stephen McArthur
                                                      Thomas Dietrich
  11                                                 Attorneys for Defendant
                                                     Covalent, Inc.
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                             DEFENDANT’S NOTICE OF MOTION AND
                                                                 RULE 12(B)(6) MOTION TO DISMISS
                                                -2-               Case No. 2:21-CV-01360-JWH-MRW
Case 2:21-cv-01360-JWH-MRW Document 30 Filed 05/12/21 Page 3 of 3 Page ID #:226




   1                              CERTIFICATE OF SERVICE
   2   Case Name: Trinity Info Media, LLC v. Covalent, Inc.
       Case No.: 2:21-cv-01360-JWH-MRW
   3
       IT IS HEREBY CERTIFIED THAT:
   4
              I, the undersigned, declare under penalty of perjury that I am a citizen of the
   5   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
       Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
   6
                I have caused service of the following documents, described as:
   7
         DEFENDANT COVALENT, INC.’S NOTICE OF MOTION AND RULE
   8     12(B)(6) MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
   9   on the following parties by electronically filing the foregoing on May 12, 2021,
       with the Clerk of the District Court using its ECF System, which electronically
  10   notifies them.
  11   Ashley D. Posner                               Attorneys for Defendant
       Posner Law Corporation
  12   15303 Ventura Boulevard, Suite 900
       Sherman Oaks, California 91403
  13   Tel. (310) 475-8520
       ashleyposner@gmail.com
  14
       Gregory L. Hillyer
  15   Hillyer Legal, PLLC
       5335 Wisconsin Avenue, N.W.
  16   Washington, D.C. 20015
       Tel. (202) 686-2884
  17   ghillyer@hillyerlegal.com
  18   I declare under penalty of perjury under the laws of the United States of America
       that the foregoing is true and correct.
  19

  20
        Date:     5/12/2021                By: /s/ Thomas Dietrich
  21                                           Thomas Dietrich
  22

  23

  24

  25

  26

  27

  28
                                                              DEFENDANT’S NOTICE OF MOTION AND
                                                                  RULE 12(B)(6) MOTION TO DISMISS
                                                  -3-              Case No. 2:21-CV-01360-JWH-MRW
